United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Timothy Quinn, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-98
Issued: September 30, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 14, 2010 appellant, through his representative, filed a timely appeal from the
July 8, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP), which
reduced his compensation based on actual earnings. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly found that appellant’s actual earnings in part-time
reemployment fairly and reasonably represented his capacity to earn wages in the open labor
market.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 10, 1987 appellant, then a 34-year-old full-time mail handler, sustained an
injury in the performance of duty when, following his shift, he felt pain in his shoulders and
upper and lower back. OWCP accepted his claim for lumbosacral strain and permanent
aggravation of degenerative disc disease. Appellant underwent surgery and received a schedule
award for permanent impairment to his left lower extremity. OWCP paid compensation for
periods of disability.
The employing establishment offered a part-time rehabilitation modified position, which
appellant accepted. Appellant returned to work on July 18, 2009.
On September 16, 2009 OWCP issued a wage-earning capacity determination. It found
that appellant’s actual earnings in the part-time position fairly and reasonably represented his
wage-earning capacity.
On April 13, 2010 OWCP’s hearing representative affirmed the use of appellant’s parttime employment in rating his wage-earning capacity. Citing the case of Kathleen A. Price,2 the
hearing representative explained that OWCP’s procedure prohibiting a wage-earning capacity
determination based on part-time reemployment is not applicable when the medical evidence
clearly shows that the claimant is capable of only part-time work. OWCP’s hearing
representative therefore found that OWCP was not precluded from issuing a wage-earning
capacity determination based on appellant’s part-time reemployment. The hearing representative
remanded the case, however, for a recalculation based on a correction of appellant’s weekly pay
rate and the addition of night differential pay.
On July 8, 2010 OWCP issued a merit decision on appellant’s wage-earning capacity
based on his part-time reemployment.
On appeal, appellant’s representative argues that OWCP cannot determine wage-earning
capacity from a temporary job offer, that it failed to use the recurrent pay rate and that it
continues to miscalculate appellant’s earnings.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of his duty.3 “Disability” means the incapacity,
because of an employment injury, to earn the wages the employee was receiving at the time of
injury. It may be partial or total.4

2

Docket No. 04-336 (issued May 19, 2004).

3

5 U.S.C. § 8102(a).

4

20 C.F.R. § 10.5(f).

2

When disability is partial, FECA provides for a reduction in compensation to reflect a
loss of wage-earning capacity.5 Wage-earning capacity is a measure of the employee’s ability to
earn wages under normal employment conditions.6 The wage-earning capacity of an employee is
determined by actual earnings if the employee’s actual earnings fairly and reasonably represent
his wage-earning capacity.7
OWCP procedures offer further instruction:
“Determining WEC Based on Actual Earnings. When an employee cannot return
to the date[-]of[-]injury job because of disability due to work-related injury or
disease, but does return to alternative employment with an actual wage loss, the
CE [claims examiner] must determine whether the earnings in the alternative
employment fairly and reasonably represent the employee’s WEC [wage-earning
capacity]. Following is an outline of actions to be taken by the CE when a
partially disabled claimant returns to alternative work:
a. Factors Considered. To determine whether the claimant’s work fairly
and reasonably represents his or her WEC, the CE should consider
whether the kind of appointment and tour of duty (see FECA PM 20900.3) are at least equivalent to those of the job held on [the] date of
injury. Unless they are, the CE may not consider the work suitable.
For instance, reemployment of a temporary or casual worker in another
temporary or casual (USPS) position is proper, as long as it will last at
least 90 days, and reemployment of a term or transitional (USPS) worker
in another term or transitional position is likewise acceptable. However,
the reemployment may not be considered suitable when:
(1) The job is part-time (unless the claimant was a part-time
worker at the time of injury) or sporadic in nature;
(2) The job is seasonal in an area where year-round employment is
available. If an employee obtains seasonal work voluntarily in an
area where year-round work is generally performed, the CE should
carefully determine whether such work is truly representative of
the claimant’s WEC; or
(3) The job is temporary where the claimant’s previous job was
permanent.

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.2 (December 1993).
6

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

7

5 U.S.C. § 8115(a).

3

The CE should not consider the factors set forth in 5 U.S.C. 8115; they should be
addressed only when reaching a constructed WEC (see paragraph 8 below).”8
ANALYSIS
OWCP found that appellant’s actual earnings in part-time reemployment fairly and
reasonably represented his wage-earning capacity. Appellant was a full-time worker at the time
of injury. As the above-quoted procedure makes clear, the Director has determined that when
the tour of duty is not at least equivalent to that of the job held at the time of injury, OWCP will
not consider the reemployment suitable for a wage-earning capacity determination. The Board
finds, therefore, that OWCP abused its discretion in determining appellant’s wage-earning
capacity based on a part-time position. The Board will reverse OWCP’s July 8, 2010 decision.
OWCP’s hearing representative cited Kathleen A. Price for the proposition that OWCP’s
procedure prohibiting a wage-earning capacity determination based on part-time reemployment
is not applicable when the medical evidence clearly shows that the claimant is capable of only
part-time work. Price affirmed the use of part-time earnings on the grounds that OWCP
“adequately considered this circumstance in accordance with its procedural requirements,” but
the procedure does not allow such consideration. It states that unless the tour of duty is at least
equivalent to that of the job held on the date of injury, OWCP “may not consider the work
suitable” for a determination of wage-earning capacity. The procedure then repeats the
prohibition: “However, the reemployment may not be considered suitable when the job is parttime (unless the claimant was a part-time worker at the time of injury).” So to the extent that
Price and other cases found that this procedure allows consideration of part-time reemployment
when the tour of duty is not at least equivalent to that of the job held on the date of injury, those
cases are overruled.
CONCLUSION
The Board finds that OWCP abused its discretion when it found that appellant’s actual
earnings in part-time reemployment fairly and reasonably represented his capacity to earn wages
in the open labor market.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.0814.7 (October 2009).

4

ORDER
IT IS HEREBY ORDERED THAT the July 8, 2010 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: September 30, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

